Orders, Supreme Court, New York County (Manuel J. Mendez, J.), entered November 27, 2013, November 27, 2013, and November 29, 2013, which, insofar as appealed from as limited by the briefs, denied defendants Leon D. DeMatteis Construction Corporation, 1765 First Associates, LLC, Sorbara Construction Corp., and New York Crane and Equipment Corp., James F. Lomma, J.F. Lomma Inc., and T.E.S. Inc.’s motions to preclude plaintiff from introducing at trial any evidence of her decedent’s intention to relocate to San Diego and start a business there, *405unanimously reversed, on the law, without costs, and the motions granted.
Plaintiff seeks to support her claim for future lost earnings by presenting evidence of her decedent’s alleged intention to relocate to San Diego and start a business there with his father. This evidence of a purported plan to start a business in the future is speculative and could not establish lost earnings with “the requisite degree of reasonable certainty” (Digital Broadcast Corp. v Ladenburg, Thalmann & Co., Inc., 63 AD3d 647, 648 [1st Dept 2009] [internal quotation marks omitted], lv dismissed 14 NY3d 737 [2010]; Galaz v Sobel & Kraus, 280 AD2d 427 [1st Dept 2001]).
Concur—Gonzalez, EJ., Friedman, Moskowitz, Freedman and Kapnick, JJ.